Exhibit 10.19(d)





FOURTH AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made
as of January 22, 2010 by and between JRAS, LLC, a Georgia limited liability
company (“Borrower”), PERIMETER INVESTMENT SOLUTIONS, LLC (“Perimeter”), JJG,
LLC (“JJG”), SOUTHERN CRESCENT FINANCE, LLC (“Southern”), JRAS OF SOUTH
CAROLINA, LLC (“JRAS South Carolina”), JRAS OF TENNESSEE, LLC (“JRAS
Tennessee”), JRAS OF FLORIDA, LLC (“JRAS Florida”), JRAS OF ALABAMA, LLC (“JRAS
Alabama”) and JAMES SCHRULL (“Schrull”, and together with Perimeter, JJG,
Southern, JRAS South Carolina, JRAS Tennessee, JRAS Florida and JRAS Alabama,
the “Guarantors”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (“CapitalSource”), as agent for CAPITALSOURCE BANK, a California
industrial bank (the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Guarantors and CapitalSource entered into that certain
Amended and Restated Loan and Security Agreement dated as of November 19, 2007
(as heretofore amended, the “Original Loan Agreement”), for the purposes and
consideration therein expressed, pursuant to which CapitalSource agreed to make
loans to Borrower as therein provided;
 
WHEREAS, Borrower, Guarantors and CapitalSource, as agent for the Lender, desire
to amend the Original Loan Agreement as provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by Lender to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE 1
 


 
Definitions and References
 
Section 1.1 Terms Defined in the Original Loan Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Loan Agreement shall have the same meanings whenever
used in this Amendment.
 
Section 1.2 Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
“Amendment” means this Fourth Amendment to Loan and Security Agreement.
 

2152305v1
 
 

--------------------------------------------------------------------------------

 

“Amendment Documents” means, collectively, this Amendment and any other
document, instrument or agreement required to be delivered pursuant to Article
III hereof.
 
“Loan Agreement” means the Original Loan Agreement, as amended hereby.
 
ARTICLE 2
 


 
Amendments to Original Loan Agreement
 
Section 2.1 Definitions.
 
(a) The definition of “Applicable Margin” in Section 1 of the Original Loan
Agreement is hereby amended in its entirety to read as follows:
 
“APPLICABLE MARGIN.  The term ‘Applicable Margin’ shall mean (a) with respect to
a Prime Rate Loan, four percent (4.00%), and (b) with respect to a LIBOR Loan,
seven percent (7.00%); provided, however, the “Applicable Margin” for the Prime
Rate Loan after a Prime Rate Conversion shall be an amount needed for the
initial interest rate to accrue on the Prime Rate Loan after the Prime Rate
Conversion to be equal to the interest rate accruing on the LIBOR Loan on the
effective date of the Prime Rate Conversion, as determined from time to time by
Lender in its sole discretion.”
 
(b) The definition of “Collateral Recovery Rate” in Section 1 of the Original
Loan Agreement is hereby amended in its entirety to read as follows:
 
“COLLATERAL RECOVERY RATE.  The term “Collateral Recovery Rate’ shall mean, as
of the date of determination, (a) the sum of that portion of all payments
received during the preceding 12 months, in respect of principal and interest on
all Consumer Loans, whether active (non-charged off) or previously charged off,
divided by (b) the sum of the principal and interest chargeoffs and rebated
finance charges for liquidations on all Consumer Loans during the preceding
12-month period.”
 
(c) The definition of “Collection Percentage” in Section 1 of the Original Loan
Agreement is hereby amended in its entirety to read as follows:
 
“COLLECTION PERCENTAGE.  The term ‘Collection Percentage’ shall mean as of the
date of determination, (a) the total of cash collections of principal and
interest on Receivables during the immediately preceding six (6) months
(excluding any insurance proceeds related thereto), divided by (b) the aggregate
principal balance of all Receivables on the first day of such month.”
 
(d) The definition of “LIBOR Rate” in Section 1 of the Original Loan Agreement
is hereby amended in its entirety to read as follows:
 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

“LIBOR RATE.  The term “LIBOR Rate” shall mean a rate per annum rounded upwards,
if necessary, to the nearest 1/1000 of 1% (5 decimal places).  The LIBOR Rate is
equal to the rate of interest which is identified and normally published by
Bloomberg Professional Service page USD-LIBOR-BBA (BBAM) as the offered rate for
loans in United States dollars for a one (1) month period.  The rate is set by
the British Bankers Association as of 11:00 a.m. (London time) as adjusted on a
daily basis and effective on the second full Business Day after each such day
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used).  If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to Lender) no longer
reports the LIBOR or Lender determines in good faith that the rate so reported
no longer accurately reflects the rate available to Lender in the London
Interbank Market or if such index no longer exists or if page USD-LIBOR-BBA
(BBAM) no longer exists or accurately reflects the rate available to Lender in
the London Interbank Market, Lender may select a replacement index or
replacement page, as the case may be.”
 
Section 2.2 Schedule A.  Schedule A to the Original Loan Agreement is hereby
restated in its entirety to read as set forth in Schedule A attached to this
Agreement.
 
ARTICLE 3
 


 
Conditions of Effectiveness
 
Section 3.1 Effective Date.  This Amendment shall be effective as of January 4,
2010 when and only when Lender shall have received, at Lender’s office,
 
(a) a duly executed counterpart of this Amendment, and
 
(b) each other document to be executed and delivered by Borrower and/or each
Guarantor pursuant hereto or thereto.
 
ARTICLE 4
 


 
Representations and Warranties
 
Section 4.1 Representations and Warranties.  In order to induce Lender to enter
into this Amendment, Borrower and each Guarantor represents and warrants to
Lender that:
 
(a) The representations and warranties contained in the Original Loan Agreement
are true and correct at and as of the time of the effectiveness hereof, except
to the extent that such representations and warranties expressly relate to (i) a
specific date, in which case they shall have been accurate in all material
respects as of such specified date, or (ii) an existing Default or Event of
Default for which the Lender has provided written notice thereof to the Borrower
and each Guarantor pursuant to (A) the Reservation of Rights letter dated as of
December 2, 2009, or (B) Section 5.2  hereof;
 
(b) Each Related Party is duly authorized to execute and deliver this Amendment
and the other Amendment Documents and is and will continue to be duly authorized
 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

to perform its obligations under the Loan Documents.  Each Related Party has
duly taken all corporate action necessary to authorize the execution and
delivery of this Amendment and the other Amendment Documents and to authorize
the performance of the obligations of such Related Party hereunder and
thereunder;
 
(c) The execution and delivery by each Related Party of this Amendment and the
other Amendment Documents, the performance by such Related Party of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the organizational and governing documents of
such Related Party, or of any material agreement, judgment, license, order or
permit applicable to or binding upon such Related Party, or result in the
creation of any lien, charge or encumbrance upon any assets or properties of
such Related Party.  Except for those which have been duly obtained, no consent,
approval, authorization or order of any court or governmental authority or third
party is required in connection with the execution and delivery by any Related
Party of this Amendment and the other Amendment Documents or to consummate the
transactions contemplated hereby and thereby; and
 
(d) When duly executed and delivered, each of this Amendment and the other
Amendment Documents will be a legal and binding instrument and agreement of
Borrower and each Guarantor which is a party thereto, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency and similar laws
applying to creditors’ rights generally and by principles of equity applying to
creditors’ rights generally.
 
ARTICLE 5
 


 
Miscellaneous
 
Section 5.1 Ratification of Agreement.  The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under the Loan Agreement or any
other Loan Document nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Document.
 
Section 5.2 Notification of Defaults; Reservation of Rights.
 
(a) By their signatures below, the Borrower and each Guarantor hereby
acknowledge that this Amendment constitutes notice of the following Events of
Default under the Loan Agreement:
 
(i)  
Borrower has failed to maintain a Debt Service Coverage Ratio of less than 1.25
to 1.00 for the months ending November 30, 2009 and December 31, 2009, as
required pursuant to Section 6.2(m) of the Loan
Agreement and Section 6.2.D of Schedule A to the Loan

 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

Agreement and such failure constitutes an Event of Default under Section 7.1(b)
of the Loan Agreement;
 
(ii)  
Borrower has failed to maintain a Minimum Tangible Net Worth of at least
$40,000,000 for the months ending November 30, 2009 and December 31, 2009, as
required pursuant to Section 6.2(k) of the
Loan Agreement and Section 6.2.B of Schedule A to the Loan Agreement and such
failure constitutes an Event of Default under Section 7.1(b) of the Loan
Agreement;

 
(iii)  
Borrower has failed to comply with the portfolio requirements for the months
ending November 30, 2009 and December 31, 2009, as required pursuant to Section
6.1(l) of the Loan Agreement and Section 6.1.I of
Schedule A to the Loan Agreement and such failure constitutes an Event of
Default under Section 7.1(b) of the Loan Agreement;

 
(b) Although Lender has decided at this time not to exercise or enforce any
right or remedy available to it under the Loan Agreement, Borrower and
Guarantors are further notified that Lender has all rights and remedies detailed
in the Loan Agreement (including the right to charge interest on the outstanding
Indebtedness owing under the Loan Documents at the Default Rate of interest set
forth in the Loan Agreement), each guaranty and in any other Loan Documents
which arise upon the occurrence of an Event of Default and Lender expressly
reserves the right, to exercise any or all other rights and remedies at any time
upon one (1) Business Day advance notice to Borrower and Guarantors of Lender’s
right to exercise such rights and remedies.
 
(c) Lender hereby reserves all of its respective rights, privileges and remedies
under the Loan Agreement, any Loan Document or other contract or instrument
executed by Borrower or any Guarantor for the benefit of the Lender, and all of
the terms, provisions and conditions of the Loan Agreement, any Loan Document
and any such contracts or instruments shall remain and continue in full force
and effect.  The failure of Lender to exercise all or any of its rights or
remedies at any time shall not constitute a waiver of any other right or remedy,
nor shall this Section 5.2 constitute a waiver of any other Default, Event of
Default or pending Event of Default not addressed herein.
 
Section 5.3 Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower and each Guarantor herein shall survive the execution
and delivery of this Amendment and the performance hereof, and shall further
survive until all of the Indebtedness is paid in full.  All statements and
agreements contained in any certificate or instrument delivered by Borrower or
any Guarantor hereunder or under the Loan Agreement to Lender shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such party under this Amendment and under the Loan Agreement.
 
Section 5.4 Guarantor Ratification.  Each Guarantor hereby (i) consents to the
provisions of this Amendment and the transactions contemplated herein, (ii)
ratifies and confirms
 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

the respective Guaranty dated as of November 19, 2007, made by the respective
Guarantor for the benefit of Lender pursuant to the Loan Agreement, (iii)
ratifies and confirms all other Loan Documents, (iv) agrees that all of
Guarantor’s respective obligations and covenants thereunder shall remain
unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, (v) all references in
the Guaranty to the Loan Agreement shall be deemed to refer to the Loan
Agreement as amended by this Amendment, and (vi) agrees that such Guaranty and
such other Loan Documents shall remain in full force and effect.
 
Section 5.5 Loan Documents.  This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Loan Agreement pertaining to
Loan Documents apply hereto and thereto.
 
Section 5.6 Governing Law.  This Amendment shall be construed in accordance with
the substantive laws of the State of Maryland (without regard to conflict of law
principles) and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such laws.
 
Section 5.7 Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 
2152305v1
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
 
BORROWER:
 
JRAS, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             Managing Director
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager
 
GUARANTOR:
 
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
 
PERIMETER INVESTMENT SOLUTIONS, LLC
 
By:           /s/ Mark
Long                                                                
Name:             Mark Long
Title:             Secretary
 
 
JJG, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager


 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

JRAS OF SOUTH CAROLINA, LLC JRAS, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager


 
JRAS OF TENNESSEE, LLC
 
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager
 
JRAS OF FLORIDA, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager
 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 



JRAS OF ALABAMA, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard
Title:    Manager
 


 
SOUTHERN CRESCENT FINANCE, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Jeff
Howard                                                                
Name:  Jeff Howard

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

CAPITALSOURCE FINANCE, LLC, as agent
 
By:           /s/ Sue J.
Choi                                                      
Name:             Sue J. Choi
Title:             Senior Counsel


 


 


 

 
2152305v1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A TO
LOAN AND SECURITY AGREEMENT
 
Reference is made to that certain Amended and Restated Loan and Security
Agreement (as amended, supplemented or otherwise modified, the “Loan
Agreement”), dated November 19, 2007, by and between CapitalSource Bank, as
Lender, JRAS, LLC, as Borrower, and James Schrull, Perimeter Investment
Solutions, LLC, JJG, LLC, Southern Crescent Finance, LLC, JRAS of South
Carolina, LLC, JRAS of Tennessee, LLC, JRAS of Florida, LLC, and JRAS of
Alabama, LLC, each as a guarantor.  All references to Section numbers herein
refer to Sections in the Loan Agreement.  Terms used and not otherwise defined
herein shall have the meaning given to such terms in the Loan Agreement.
 


 


1.A.           Additional Eligibility Requirements (SECTION 1)
 
 
1.
The original term of the Consumer Loan Documents underlying such Receivable does
not exceed forty two (42) months, unless otherwise approved in writing by
Lender; provided, however, that up to 5% of the aggregate outstanding Eligible
Receivables may have an original term exceeding forty two (42) months, so long
as the original term of any such Receivable exceeding such threshold does not
exceed forty eight (48) months.

 
 
2.
The maximum original principal balance of such Receivable must not exceed twelve
thousand five hundred dollars ($12,500); provided, however, that up to 10% of
the aggregate outstanding Eligible Receivables may have a maximum original
principal balance greater than $12,500, so long as the maximum original
principal balance of any such Receivable exceeding such threshold does not
exceed thirteen thousand dollars ($13,000).

 
 
3.
There are at least thirty (30) days remaining until the maturity date of the
Consumer Loan Documents underlying such Receivable.

 
 
4.
The transaction giving rise to the Consumer Loan was consummated in an Approved
State.

 
 
5.
Such Receivable is not sixty-one (61) days or more contractually past the due
date set forth in the underlying Consumer Loan Documents.

 
 
6.
The minimum interest rate on the Consumer Loan Documents underlying such
Receivable is at least twenty percent (20%) per annum payable monthly.

 
 
7.
The underlying automobile securing such Receivable shall not have been more than
eight (8) model years old at the time of sale by a Related Party; provided,
however, that up to 10% of the aggregate outstanding Eligible Receivables may be
secured by an underlying automobile that was more than eight (8) model years old
at the time of sale by a Related Party so long as the underlying automobile
securing any such Receivable exceeding such threshold is not more than nine (9)
model years old at the time of sale by a Related Party.

 
 
8.
Such Receivable has been reported to the Lender in compliance with the following
Aging Procedures:

 

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 

 
(a)
No payment missed or due
=
Current

 
(b)           1 to 30 days past
due                                             =          “30 day Account”
 
(c)           31 to 60 days past
due                                             =          “60 day Account”
 
(d)           61 to 90 days past
due                                             =          “90 day Account”
 
(e)           91 or more days past
due                                             =          “90 + day Account”
 
 
9.
The mileage on the underlying automobile securing such Receivable shall not be
more than one hundred twenty thousand (120,000) miles at the time of sale by a
Related Party; provided, however, that up to 10% of the aggregate outstanding
Eligible Receivables maybe secured by an underlying automobile with mileage in
excess of one hundred twenty thousand (120,000) miles at the time of sale by a
Related Party, so long as the mileage on the underlying automobile securing any
such Receivable exceeding such threshold does not exceed one hundred thirty
thousand (130,000) miles at the time of sale by a Related Party.

 
 
10.
Payment on such Receivable shall not have been (nor shall it be) extended by
Borrower or any Corporate Guarantor more than two (2) times in any year.

 
 
11.
With respect to any Receivable originated subsequent to April 18,2008, (i) a
down payment in cash was made on the date of sale of the automobile securing
such Receivable in an amount not less than five percent (5%) of the total sales
price of such automobile, and (ii) any down payments in excess of 5% which are
deferred, must be paid in full prior to the due date of the first scheduled
payment on such Receivable.

 
 
12.
With respect to any Receivable originated subsequent to April 18,2008, the first
scheduled payment on such Receivable shall be paid in full no later than
forty-five (45) days from the date such Receivable was originated.

 


 


1.B.           Guarantors (SECTION 1).
 
Jim Schrull
Perimeter
JRAS of South Carolina, LLC
JRAS of Tennessee, LLC
JRAS of Florida, LLC
JRAS of Alabama, LLC
JJG, LLC
Southern Crescent Finance, LLC


 


1.D.           Subordinated Creditors (SECTION 1).
 
CompuCredit Corporation
Valued Services Acquisition Company, LLC

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 



2.1.           Limits on Advances (SECTION 2.1).
 
Borrower may request advances hereunder no more than two (2) times each calendar
week.
 


 


2.1.A.           Maximum Amount of Revolving Credit Line (SECTION 2.1).
 
Thirty Million Dollars ($30,000,000); provided that Lender may elect, in its
sole discretion, to increase the Maximum Amount of Revolving Credit Line in
increments of $5,000,000 so long as Borrower has paid any Additional Commitment
Fee associated therewith.
 


 


2.1.B.           Availability on Eligible Receivables (SECTION 2.1).
 
The “Availability on Eligible Receivables” shall be an amount equal to the
lesser of(i) 5 0.00% of the outstanding principal balance of all Eligible
Receivables, and (ii) 3 5.00% of the outstanding balance (principal and
interest) of all Eligible Receivables.
 


 


2.2.           Stated Interest Rate (SECTION 2.2).
 
The term “Stated Interest Rate” shall mean the greater of(i) (a) with respect to
a Prime Rate Loan, the sum of the Applicable Margin for the subject Loan plus
the Prime Rate, and (b) with respect to a LIBOR Loan, the sum of the Applicable
Margin for the subject Loan plus the LIBOR Rate, and (ii) 10.50%.
 


 


2.3.           Maturity Date (SECTION 2.3(c)).
 
The term of this Agreement shall expire on June 4, 2010; provided that the
Maturity Date may be extended for successive one year terms at Lender’s sole
discretion.
 


 


2.6.           Liquidated Damages (SECTION 2.6).
 
The amount of “Liquidated Damages” shall be as follows:
 
if Borrower pays the balance of the Indebtedness in full, and Borrower
terminates financing under this Agreement and requests Lender to terminate
Lender’s security interest in the Collateral after August 4,2009 and prior to
January 4,2010, the amount of “Liquidated Damages” shall be an amount equal to
two percent (2.0%) of the Maximum Amount of Revolving Credit Line.
 

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 

2.11.           Unused Line Fee (SECTION 2.11).
 
The “Unused Line Fee” shall accrue from the date hereof until the Maturity Date
at a rate equal to 0.50% per annum (calculated on the basis of a year of 360
days for the actual number of days elapsed) of the Unused Portion (hereinafter
defined).  The Unused Line Fee shall be due and payable monthly in arrears
beginning on the first Business Day of the calendar month immediately following
the date hereof and on the first Business Day of each month thereafter.
 


 


4.1.           Commitment Fee (SECTION 4.1(h)).
 
A “Commitment Fee” in the amount of fifty thousand dollars ($50,000) was paid by
Borrower to Lender upon execution of the Agreement.  Additionally, upon the
increase, if any, of the Maximum Amount of Revolving Credit Line, an additional
commitment fee shall be due and payable by Borrower to Lender and earned by
Lender on the date of such increase in an amount equal to one percent (1.00%)
multiplied by the amount of such increase (each an “Additional Commitment Fee”).
 


 


5.1.A.           Borrower’s Tradenames (whether one or more) (SECTION 5.1.(b)).
 
Just Right Auto Finance
 
Just Right Auto Sales
 
Horton Automotive
 


 


5.1.B.           Business Locations of Borrower (SECTIONS 3.7, 5.1.(n)and
6.2(h)).
 
1998 Iris Drive SW
 
Conyers, GA 30094
 
208 South Broad St.
 
Monroe, GA 30655
 
5465 Peachtree Industrial Blvd.
 
Chamblee, GA 30341
 
2630 Memorial Dr.
 
Waycross, GA 31503
 


 


5.1.C.           Material Litigation (SECTION 5.1(w))
 
None.
 

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 

5.1.D.            INTELLECTUAL PROPERTY (SECTION 5.1(x))
 
None.
 


5.1.E.           Borrower Information (SECTION 5.1.(y)).
 
Exact Name of Borrower
 
State of Organization
 
Federal Tax
I.D. No.
 
Chief Executive Office
 
Prior Names
 
Charter No.
 
JRAS, LLC
Georgia
61-1 529623
1998 Iris Drive SW Conyers, GA 30094
N/A
07008279
JJG, LLC d/b/a Just Right Auto Sales
Georgia
20-3761853
1998 Iris Drive SW Conyers, GA 30094
N/A
0559900
           
Southern Crescent Finance
Georgia
20-839 1723
1998 Iris Drive SW Conyers, GA 30094
N/A
07008285
JRAS of South Carolina, LLC
Georgia
39-2055272
1998 Iris Drive SW Conyers, GA 30094
N/A
07037109
           
JRAS of Tennessee, LLC
Georgia
39-2055275
1998 Iris Drive SW Conyers, GA 30094
N/A
07037106
JRAS of Florida, LLC
Georgia
39-2055274
1998 Iris Drive SW Conyers, GA 30094
N/A
07032780
JRAS of Alabama, LLC
Georgia
39-205527 1
1998 Iris Drive SW Conyers, GA 30094
N/A
07037107




A-
2152305v1
 
 

--------------------------------------------------------------------------------

 



6.1(h).                      Approved States (Section 6.1(h)).
 
Georgia
Florida
Alabama
Tennessee
South Carolina Ohio
Texas
 


 


6.1(l).           Borrower’s Portfolio Requirements (Section 6.1(l)).
 
Borrower and each other Related Party shall, at all times prior to the Maturity
Date, maintain its portfolio of Receivables in full compliance with the
following requirements (all to be calculated, as of any date of determination,
with respect to all Receivables of such date):
 
 
1.
The average outstanding principal balance of all Receivables shall not exceed
Ten Thousand Five Hundred Dollars ($10,500);

 
 
2.
The weighted average original term to maturity of all Receivables shall not
exceed forty two (42) months.

 
 
3.
The weighed average interest rate on the Consumer Loan Documents underlying all
of the Receivables is at least 22.00% per annum.

 
 
4.
The aggregate principal balance of all Receivables current to not more than
thirty (30) day delinquent shall not be less than eighty percent (80%) of the
aggregate principal balance of all Receivables.

 
 
5.
The weighted average down payment of all Receivables is not less than five
percent (5%) of the total sales price, which shall include all taxes,
commissions and fees associated therewith.

 
6.2.A.           Leverage Ratio Limit (SECTION 6.2.(j)).
 
The “Leverage Ratio Limit” shall be 2.0 to 1.00.
 


 


6.2.B.           Minimum Tangible Net Worth (SECTION 6.2.(k)).
 
The “Minimum Tangible Net Worth” shall be $40,000,000.
 

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 

6.2.D.           Debt Service Coverage Ratio Limit (SECTION 6.2(m)).
 


The “Debt Service Coverage Ratio Limit” shall not be less than 1.25 to 1.00.
 


 


6.2.E.           Minimum Collateral Recovery Rate (SECTION 6.2.(n)).
 
The “Minimum Collateral Recovery Rate” shall be fifty percent (5 0.00%).
 


 


6.2.F.           Minimum Collection Percentage (SECTION 6.2(t)).
 
The “Minimum Collection Percentage” shall be three and one-half percent (3.5%).
 


 


9.1.           Notices (SECTION 9.1).
 
Lender:                         CapitalSource Bank
4445 Willard Avenue
Chevy Chase, Maryland 20815
Attention:  Credit Administration
 
With a copy to:
CapitalSource Finance LLC
4445 Willard Avenue, Twelfth Floor
Chevy Chase, Maryland 20815
Attention:  SFG—Portfolio Manager
Telephone:                      (301) 841-2700
Telecopy No.:                             (301) 841-2370
 
With a courtesy copy to:
Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200
Dallas, Texas 75201
Attention:  Heather Moulder
Telephone:                      (214) 665-3614
Telecopy No.:                             (214) 665-5914
 
Borrower:                         JRAS, LLC
1998 Iris Drive SW
Conyers, GA 30094
Attention:  Jim Schrull
Telephone:                      (770) 761-7215
Telecopy No.:                             (770) 761-1539
 

A-
2152305v1
 
 

--------------------------------------------------------------------------------

 

With a Copy to:
 
600 Westpark Drive
Peachtree City, GA 30269
Attn:  Robert P. Manning
 


Guarantors:                         1998 Iris Drive SW
Conyers, GA 30094
Attention:  Jim Schrull
Telephone:                      (770) 761-7215
Telecopy No.:                             (770) 761-1539
 
With a Copy to:
600 Westpark Drive
Peachtree City, GA 30269
Attn:  Robert P. Manning



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------